UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 03-4434



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DERICK A. GEIGER,

                                             Defendant - Appellant.


                              No. 03-4622



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LORENZO MAURICE VENSON, a/k/a C. C.,

                                             Defendant - Appellant.


Appeals from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph Robert Goodwin,
District Judge. (CR-01-261)


Submitted:   April 14, 2004                   Decided:   May 4, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Donald L. Stennett, Charleston, West Virginia; Herbert L. Hively,
II, Hurricane, West Virginia, for Appellants. Charles T. Miller,
Acting United States Attorney, Monica K. Schwartz, Assistant United
States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

            Derick A. Geiger and Lorenzo Maurice Venson appeal their

sentences imposed following guilty plea convictions for conspiracy

to distribute and possess with intent to distribute more than 50

grams of cocaine base and more than 100 kilograms of marijuana, in

violation of 21 U.S.C. § 846 (2000).

            Venson   and   Geiger     contend   that   the   district     court

erroneously calculated their relevant conduct because the co-

conspirator testimony upon which the calculation was based was

unreliable.

            The district court’s determination of the drug quantity

attributable to a defendant is a factual finding reviewed for clear

error.   United States v. Randall, 171 F.3d 195, 210 (4th Cir.

1999).      In   determining   drug    quantity,   a   district   court    must

consider whether the government has established the amount by a

preponderance of the evidence. United States v. Cook, 76 F.3d 596,

604 (4th Cir. 1996).       “In reviewing sentences imposed under the

[United States Sentencing] Guidelines, [this court] must give due

regard to the opportunity of the district court to judge the

credibility of the witnesses.”         United States v. Sampson, 140 F.3d

585, 591 (4th Cir. 1998) (internal quotation marks and citation

omitted).

            Giving due deference to the district court’s opportunity

to judge the credibility of the witnesses, we reject Appellants’


                                      - 3 -
related   claim   that   the   district    court   erred   in   finding     co-

conspirator testimony to be credible.          Sampson, 140 F.3d at 591.

Accordingly, we hold that the district court did not err in

calculating the amount of narcotics attributed to both Venson and

Geiger.   Cook, 76 F.3d at 604; Randall, 171 F.3d at 210.

            We affirm both Venson’s and Geiger’s convictions and

sentences. We reject Appellants’ request for oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would     not   aid   the

decisional process.



                                                                      AFFIRMED




                                   - 4 -